 1
 2
 3
 4
 5
                                                            JS-6
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MOJGAN POURZANJANI,                      Case No. SACV 17-1633 AG(JC)
12                        Plaintiff,
13                  v.                        JUDGMENT
14
15   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
16
17                        Defendant.
18        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security is REVERSED IN PART AND THIS MATTER IS REMANDED
20 for further administrative action consistent with the January 10, 2019 Report and
21 Recommendation of United States Magistrate Judge.
22
23 DATED: January 31, 2019
24
25                                     _______________________________________
26                                     HONORABLE ANDREW J. GUILFORD
27                                     UNITED STATES DISTRICT JUDGE
28

                                              2
